Citation Nr: 9903665	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  93-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lymphadenopathy, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973 
and from September 1978 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an increased rating for his service-connected 
lymphadenopathy.  The case was remanded by the Board in July 
1995 for additional development.  In an October 1996 
decision, the Board denied an increased rating in excess of 
30 percent.  

The veteran appealed to the United States Court of Veterans 
Appeals (Court).  In October 1998, the Court reversed the 
Board's October 1996 decision and remanded the case for the 
assignment of a 100 percent schedular evaluation.  


FINDING OF FACT

In an October 1998 decision, the Court determined that the 
veteran met the criteria for a 100 percent schedular 
evaluation for his service-connected lymphadenopathy.


CONCLUSION OF LAW

The assignment of a 100 percent disability evaluation for 
service-connected lymphadenopathy is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.117, Code 7709 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected lymphadenopathy.  In an October 1996 decision, the 
Board denied the veteran's claim for an evaluation in excess 
of 30 percent.  The veteran appealed to the Court.  In an 
October 1998 decision, the Court noted that the veteran had 
active adenopathy and, therefore, meet the criteria for a 100 
percent schedular rating under Diagnostic Code 7709.  The 
Court reversed the Board's October 1996 decision and remanded 
the case for the assignment of a 100 percent schedular 
disability rating.  

Pursuant to the decision of the Court, entitlement to a 100 
percent evaluation for the veteran's service-connected 
lymphadenopathy is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.117, Code 7709.


ORDER

Entitlement to an increased evaluation to 100 percent for 
lymphadenopathy is granted.  The appeal is allowed to the 
extent indicated, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 3 -


